 1                                                               Honorable Judge Ricardo S. Martinez
                                                          Honorable Magistrate Judge Theresa L. Fricke
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
     AMERICAN PACIFIC MORTGAGE                            Case No. 2:19-CV-00749-RSM-TLF
 9
     CORPORATION, a California corporation, d/b/a
     CRANE FINANCIAL GROUP,                               STIPULATED ORDER MODIFYING
10                                                        PRETRIAL SCHEDULING ORDER
11                  Plaintiff,

12          vs.
13   FINANCE OF AMERICA MORTGAGE LLC, a
     Delaware Limited Liability corporation;
14
     GENEVA FINANCIAL, LLC, an Arizona
15   Limited Liability corporation; DEBORAH
     MARIE MERCADO, an individual residing in
16   Washington State; JAMIE JANET JENNINGS-
     KAY, an individual residing in Washington State;
17   and PAUL MATTHEW ARMSTRONG, an
     individual residing in Washington State;
18
     JANE/JOHN DOES 1-10; DOE
19   BUSINESS/CORPORATE ENTITIES, 1-10,

20                  Defendants.

21

22          PURSUANT TO Federal Rule of Civil Procedure 16(b)(4) and Local Rule 16(b)(6), and
23   pursuant to the parties’ stipulations, IT IS SO ORDERED that the pretrial scheduling order in this
24   case be modified as follows:
25

26


      STIPULATED PROTECTIVE ORDER - 1               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
      (No. 2:19-CV-00749-RSM-TLF)                                                                     P.C.
                                                        1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                Phone: 206-693-7057 | Fax: 206-693-7058
 1
                EVENT                      CURRENT DEADLINE           REVISED DEADLINE
 2
        Identify Experts                        April 14, 2020           June 15, 2020
 3
        Motions Related to Fact
                                                April 24, 2020           June 23, 2020
 4      Discovery

 5      Close of Fact Discovery                 May 15, 2020             July 14, 2020

 6      Disclosure      of     Expert
        Reports
 7                                              June 16, 2020            August 7, 2020
        (Fed. R. Civ. P. 26(a)(2)(A)–
 8      (C))

 9      Rebuttal Expert Reports
        (Fed.     R.     Civ.       P.          July 20, 2020          September 11, 2020
10      26(a)(2)(D)(ii))
11      Motions Related to Expert
                                                July 24, 2020          September 15, 2020
        Discovery
12
        Close of Expert Discovery              August 14, 2020         September 15, 2020
13
        Dispositive Motions Filing
14                                            September 3, 2020        September 17, 2020
        Deadline
15
        Last Date     to      Complete
                                             November 30, 2020             No change
16      Mediation

17      Motions in Limine                     December 4, 2020             No change

18      Pretrial Conference                   To be determined             No change

19      Agreed Pretrial Order                December 30, 2020             No change

20      Trial Briefs, Trial Exhibits,
                                               January 6, 2021             No change
        and Jury Instructions
21
        Jury Trial – 7 days                January 11, 2021, 9:00am        No change
22

23
                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24

25

26



     ORDER MODIFYING PRETRIAL SCHEDULING
     ORDER - 2
     Case No. 2:19-CV-00749-TLF
 1   DATED: 4/08/2020                                /s/ Matthew N. Miller
                                                               Attorneys for American
 2                                                          Pacific Mortgage, Corporation

 3
     DATED: 4/08/2020                                /s/ Michael S. Brunet
 4                                                       Attorneys for Geneva Financial, LLC

 5

 6   DATED: 4/08/2020                                /s/ Brett M. Wieburg
                                                         Attorneys for Deborah Marie Mercado
 7

 8
     DATED: 4/08/2020                                /s/ Shawn Q. Butler
 9                                                    Attorneys for Jamie Janet Jennings-Kay and
                                                               Paul Matthew Armstrong
10

11   DATED: 4/08/2020                                /s/ Kyle D. Nelson
                                                           Attorneys for Finance of America
12                                                                  Mortgage, LLC

13

14   DATED: April 9, 2020
15

16                                                   A
                                                     Theresa L. Fricke
17                                                   United States Magistrate Judge
18

19
     Submitted by LINDSAY HART, LLP
20

21

22                               By:    /s/ Matthew N. Miller
                                       Tyson L. Calvert, WSBA No. 38908
23                                     tcalvert@lindsayhart.com
                                       Matthew N. Miller, WSBA No. 48704
24                                     mmiller@lindsayhart.com
                                       Lindsay Hart, LLP
25                                     1300 SW Fifth Ave Ste 3400
                                       Portland OR 97201
26                                     Telephone: (503) 226-7677
                                       Fax: (503) 226-7697


     ORDER MODIFYING PRETRIAL SCHEDULING
     ORDER - 3
     Case No. 2:19-CV-00749-TLF
